Citation Nr: 1132448	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a respiratory disorder, to include as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to July 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a respiratory disorder, to include as secondary to in-service asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

3.  A right knee disorder is not currently shown.

4.  A left knee disorder is not currently shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, with respect to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the Veteran's remaining claims, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  First, the RO has obtained service treatment records and service personnel records.  Further, the Veteran submitted private treatment records, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge in August 2011.  

The Board concedes that a specific VA medical opinion pertinent to the issues of entitlement to service connection for right and left knee disorders was not obtained.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of a knee disorder and the absence of identified symptomatology for many years after separation, a remand for a VA examination would unduly delay resolution.  Crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability of the knees for which service connection may be awarded.  The Veteran's statements of current disability are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Bilateral Hearing Loss & Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, he asserts that he sustained acoustic trauma due to in-service noise exposure.  At his August 2011 Board hearing, he testified that he bunked in the fantail area near the extreme rear of his ship, and that he was regularly exposed to propeller and siren noise.  He also indicated that he sustained acoustic trauma when firing 20-millimeter firearms and rifles without hearing protection.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

A review of the Veteran's service treatment records reveals no evidence of hearing loss or tinnitus.  His February 1945 service enlistment examination report showed normal hearing in each ear, with the Veteran scoring 15/15 on the whispered voice test.  Similarly, the Veteran's July 1946 service separation examination report noted that there were no diseases or defects in his ears, with the Veteran receiving perfect scores on the watch test, coin click test, whispered voice test, and spoken voice test. 

Service personnel records detailed that the Veteran was on active duty in the United States Navy from March 1945 to July 1946, with completion of a 3-month machinist's training course.  He served as a Seaman, First Class.   

The Veteran was afforded a VA audiological examination in April 2009, at which time he was diagnosed with bilateral, mild-to-profound sensorineural hearing loss as well as tinnitus.  In the examination report, the examiner noted that the Veteran had worked for 40 years at U.S. Steel without the use of hearing protection devices following his separation from service.  She further noted that the Veteran had a gradual onset of tinnitus that became noticeable approximately 10 to 15 years prior to the examination.  

The Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 25, 45, 55, 90, and 100 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 40, 45, 80, 85, and 90 decibels.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 52 percent in the left ear.  

The examiner conceded that the whispered voice tests conducted at the time of the Veteran's entrance into and separation from active service were only gross assessments of hearing and could not rule out or identify high frequency or unilateral hearing loss.  However, despite the lack of frequency-specific audiometric testing in service, the examiner emphasized that the Veteran was regularly exposed to loud noise without hearing protection for 40 years while working at U.S. Steel.  She opined that it was less likely than not that his military noise exposure caused his current bilateral hearing loss due to his subsequent civilian occupational noise exposure.  She also opined that the Veteran's tinnitus was not likely due to military noise exposure due to its onset being approximately 50 years after separation from service, combined with the fact that he worked at U.S. Steel for 40 years without hearing protection.

As an initial matter, the Board notes that the April 2009 VA examination report did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Findings of tinnitus were also noted in the April 2009 examination report.  Shedden element (1) is therefore met as to both claims.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented machinist's training and unit assignments during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.
 
A finding of a nexus between the Veteran's current bilateral hearing loss and/or tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).

The Board has considered the April 2009 VA examiner's opinion that it was less likely than not that military noise exposure caused the Veteran's current bilateral hearing loss and tinnitus due to the fact that he was exposed to acoustic trauma without hearing protection for 40 years while working at his civilian occupation at U.S. Steel.  However, at his August 2011 Board hearing, the Veteran testified that he worked as a heater in a structural mill for U.S. Steel, and that he controlled the temperatures of furnaces remotely from an air-conditioned pool pit, with no noise exposure.  In addition, he testified that he first noted ringing in his ears during his period of active duty service.  Therefore, the Board finds that the VA examiner's opinion, which is premised on the Veteran suffering acoustic trauma while working at U.S. Steel for 40 years, to be of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Board observes that hearing loss and tinnitus are subjective and the type of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's consistent assertions concerning in-service noise exposure, hearing loss, and tinnitus as well as continuity of such symptomatology since service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the acknowledged in-service noise exposure, current findings of bilateral hearing loss and tinnitus, credible lay assertions of in-service tinnitus, and contentions that the claimed disorders are casually related to conceded in-service noise exposure, the Board finds that bilateral hearing loss and tinnitus are as likely as not causally related to noise exposure during active service. 

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Right & Left Knee Disorders

With regard to the Veteran's claims for entitlement to service connection for right and left knee disorders, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Court has also held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. at 225.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the claim was filed in February 2008; a clinical diagnosis of a right or left knee disorder was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  Instead, the Veteran merely relates that he has pain in his bilateral knees.  He even stated that no physician has ever diagnosed him as having an actual disability of the bilateral knees or attributed his current pain to his active service.  Rather, he testified at his August 2011 Board hearing that he wraps in knees in plastic wrap, which alleviates the pain.  Moreover, service treatment records do not reflect any complaints of, treatment for, or diagnoses of a right or left knee disorder, and the Veteran testified that he never sustained a knee injury in service.  Rather, it is his belief that the physical activity in which he engaged during service, to include running up and down stairs and climbing ladders, caused his current bilateral knee pain.

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection for right and left knee disorders is not warranted.

Regarding both claims, the Board has also considered the statements made by the Veteran relating his claimed knee disorders to his active service.  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of knee disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because joint disorders are generally not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed nature or etiology of any disorders to the Veteran's bilateral knees are found to lack competency and, in turn, credibility and probative value.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). As such, the appeals are denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a respiratory disorder, claimed as secondary to in-service asbestos exposure, is warranted.  

A review of the Veteran's service treatment records does not reveal any respiratory abnormalities.  However, the Board notes that the Veteran credibly testified at his August 2011 Board hearing that while in service, he was a Seaman, First Class, and that his duties included painting and chipping away old paint.  He also indicated that he bunked in the fantail area near the extreme rear of his ship, in close proximity to pipes wrapped in asbestos.  In addition, the Veteran testified that he was stationed in Guam, where his duties included repairing Quonset huts and towing concrete Japanese ships out to sea, both of which exposed him to asbestos.  His DD Form 214 confirms that he was stationed at a Naval Operating Base in Guam.  

VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV.ii.2.C.9.d, provides guidance in adjudicating asbestos-related claims.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, IV.ii.2.C.9.b.

Service personnel records in the file confirm that the Veteran was stationed near or aboard various U.S. Naval ships during the course of his active duty service.  Given the Veteran's credible testimony regarding his exposure to asbestos, VA finds that he was at least minimally exposed to asbestos during his active duty service.  

Post-service private treatment records reflected that the Veteran sought treatment for shortness of breath and a productive cough in 1992.  A November 1992 document indicated that the Veteran smoked a pipe for approximately four to five years, but quit smoking altogether in the 1950s.  It was also noted that the Veteran worked at U.S. Steel as a blast furnace laborer from 1944 to 1983, and that he was exposed to asbestos during this time.  In December 1994, he was diagnosed with asbestosis, and noted to have a history of intense industrial exposure to asbestos-containing materials.

Given his credible testimony regarding his in-service exposure to asbestos, and post-service treatment for asbestosis, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed respiratory disorder on appeal.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed respiratory disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder is etiologically related to his period of active service, to include the claimed asbestos exposure.  

The examiner should discuss the November 1992 and December 1994 private treatment records, as well as the Veteran's assertions that he was exposed to asbestos in service.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.  

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

3.  Upon completion of the above, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


